Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 20130081412) in view of Cho (US 2009/0178431).
Regarding claim 1, Son teaches an ice maker (10) comprising: an upper assembly (Fig. 1) comprising an upper tray (11), the upper tray defining a plurality of upper chambers (113)  that are recessed upward to form an upper portion (paragraphs 0037, 0043) of an ice chamber (Fig. 1) , wherein the ice chamber is configured to be filled with water to make ice therein (paragraph 0031), wherein the upper tray defines an intake opening (annotated Fig. 1) that is open at a top side of the upper tray, and wherein the upper assembly includes a vertical extension part (annotated Fig. 1) that protrudes upward around the intake opening; a lower assembly (Fig. 3) comprising a lower tray (12), the lower tray defining a plurality of lower chambers (141) that are recessed downward to form a lower portion of the ice chamber (Figs. 2-3), wherein the lower assembly is rotatably connected to the upper assembly (Figs. 1-3); and a water supply part (16) that is recessed downward from an upper side of the water supply part (Fig. 6) and configured to receive therein water for making ice (paragraph 0031) configured to guide the received water into the intake opening (Fig. 6) but fails to explicitly teach the water supply part being removably coupled to the vertical extension part.
However, Cho teaches the water supply part (320) being removably coupled to the vertical extension part (paragraph 0088) to more efficiently utilize the freezing chamber.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of Son to include the water supply part being removably coupled to the vertical extension part in view of the teachings of Cho to more efficiently utilize the freezing chamber.

    PNG
    media_image1.png
    455
    793
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763